Title: To Benjamin Franklin from Madame Brillon, [c. 1 January? 1778]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


[c. January 1, 1778?]
Mde. Brillon est bien sensible a l’attention de son bon papa et de mr. son fils; elle a été obligée de gardér le lit depuis deux jours pour un Rhume des plus considerable, elle est un peu mieux aujourd’hui; elle embrasse le bon papa et son petit fils de tout son coeur elle leur souhaitte la meilleure année possible.
 
Addressed: A Fran-Monsieur klin
